Citation Nr: 0906603	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine 



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Cary Medical Center on July 23, 
2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1970 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
Medical and Regional Office Center in Togus, Maine.


FINDING OF FACT

The medical services provided by Cary Medical Center on July 
23, 2006 were not emergent, and a VA facility was feasibly 
available to provide the necessary care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Cary Medical Center on July 23, 2006 
have not been met.  U.S.C.A. §§ 1703, 1710, 1728 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.38(c)(5), 17.52, 17.53, 17.54, 
17.120, 17.121 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
claim in this case is governed by the provisions of Chapter 
71 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).


Analysis

An emergency department report from Cary Medical Center 
reflects that the Veteran presented with complaints of right 
great toe swelling and pain.  He provided a history of 
increasing pain in his right great toe for the previous two 
days.  He stated that he was unable to sleep due to the pain.  
He denied drainage from the area, trauma, fever, chills, 
nausea, vomiting, diarrhea, or constipation.  On physical 
examination, the Veteran was in moderate distress due to 
pain.  The Veteran was given pain medication and obtained 
significant relief.  The provider concluded that the 
Veteran's symptoms were an attack of gouty arthritis.  
However, he was provided medication due to the possibility of 
cellulitis.  The Veteran was advised on discharge to follow 
up with his regular physician in three to four days.

In August 2006 the Togus, Maine VA Medical Center (VAMC) 
determined that the services provided were considered non-
emergent because the Veteran had experienced symptoms for two 
days prior to presenting at the Cary Medical Center emergency 
department.

In September 2006 the VA Clinic Director indicated that the 
claim had been disapproved because the services rendered were 
non-emergent or services were available at VA facilities.  He 
noted that the Veteran had symptoms two days prior to his 
emergency room visit.  In an undated, written notation, the 
Chief of Staff agreed with the denial.

In May 2007, the Veteran's representative argued that 
although the Veteran had been experiencing pain in his right 
great toe for several days prior to his treatment at Cary 
Medical Center and that such pain was treated successfully 
with over the counter nonsteroidal antiinflammatories, the 
pain increased tremendously on Sunday, July 22, 2006 and the 
Veteran was unable to sleep due to pain.  The representative 
noted that the Veteran was unable to contact the VA clinic 
until normal business hours on the following Monday and 
decided to go to the emergency room, where he was diagnosed 
with gout and cellulitis.  

In June 2007 the Veteran reiterated that he had been 
experiencing pain in the area of his right great toe for 
several days prior to seeking care but that is was manageable 
with over the counter medication.  He stated that he felt no 
need to call the VA outpatient clinic because the pain was 
manageable, appointments at the VA clinic were difficult to 
schedule, and the nearest VA hospital was 354 miles away.  He 
argued that had he waited for an appointment with VA the 
cellulitis might have spread.

Reimbursement for unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1728.  In this regard, the Veteran 
maintains that the private medical services were rendered in 
an emergency.  He has a permanent and total rating.  He 
contends that the treatment received was on an emergent 
basis.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

According to the AOJ, the Veteran is rated as permanently and 
totally disabled.  Thus, the first criterion is met.  

However, the second criterion is not met.  Both the Clinic 
Director and the Chief of Staff have determined that the care 
was not rendered in a medical emergency, noting that the 
Veteran's symptoms had existed for days prior to his seeking 
private emergency care.

The third criterion is also not met.  The Veteran has access 
to a local VA outpatient clinic and has stated that he did 
not contact that facility concerning his symptoms.  
Therefore, clearly, a VA facility was available and treatment 
would not have been refused.  In this regard the Board notes 
that no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  The Veteran essentially 
argues that an attempt to wait until regular business hours 
at his local VA outpatient clinic would not have been 
reasonable, sound, wise, or practicable due to the claimed 
serious nature of his illness, especially cellulitis.  
However, the emergency department report from Cary Medical 
Center does not specifically diagnose cellulitis.  The 
Veteran was provided medication due to the possibility of 
cellulitis and told to follow up with his regular physician.  

Therefore, not all of the criteria under 38 C.F.R. § 17.120 
have been met. Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.


ORDER

Payment or reimbursement for medical expenses incurred at 
Cary Medical Center on June 23, 2006 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


